DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 210. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “discharge part” as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “discharge part”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, and 4 are objected to because of the following informalities:
Line 1 of claim 1 should be amended as follows “for ligating a blood vessel or tubular tissue.”
Lines 5 and 11 of claim 1 should be amended as follows “to the one side of the handle unit” to clarify this is the same “one side” defined in line 4.
Line 9 of claim 1 should be amended as follows “wherein the clip is configured to move[[d]] to a launch position” since the claims are directed to an apparatus and not a method.
Line 11 of claim 1 should be amended as follows “coupled to the one side of the handle unit is [[replaced]] replaceable in accordance with” since the claims are directed to an apparatus and not a method.
Lines 2 and 8 of claim 2 should be amended as follows “the shaft unit is a titanium clip shaft unit that is detachably installed on the handle” and “the shaft unit is a polymer clip shaft unit that is detachably installed on the handle” as recited in claim 1 and to clarify the shaft unit recited in claim 2 refers back to the same shaft unit recited in claim 1.
Line 8 of claim 4 should be amended as follows “in order to move the clip to the launch position.”
Lines 11 and 19 of claim 4 should be amended as follows “the horizontal forward[[/]] or rearward movement” to be consistent with lines 3 and 10.
Line 14 of claim 4 should be amended as follows “in a direction opposite to [[the]] a turning direction of the trigger.”
Line 17 of claim 4 should be amended as follows “to be turned in [[the]] a direction opposite to.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the plurality of titanium clips" in line 3 and “the plurality of polymer clips” in line 6. There is insufficient antecedent basis for these limitations in the claim. Claims 3 and 4 are also rendered indefinite due to their dependency from indefinite claim 2.
Claim 4 recites “the other side in the base part” in lines 4 and 7, and “one side in the base part” in line 12. The combination of these limitations is confusing and it is unclear as to what these sides are especially since claim 3 already recites the base part has a “lower side.” Given the recitation in claim 3, it would appear “the other side [[in]] of the base part” would entail the “upper side,” but the additional requirement of “one side in the base part” renders the limitations indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Roy (US Pub. No. 2006/0151567) and Baril et al. (US Pub. No. 2019/0328389).
Regarding claim 1, Roy discloses a surgical clip applier (10, 210, 310, 410, 510) configured to launch a clip (350) for ligating [a] blood vessel or tubular tissue (for example, see paragraph 9 describing that the device is for delivering surgical fasteners through tissue), the surgical clip applier comprising a handle unit (12, 212, 312, 412, 512), a shaft unit (30, 330, 530) detachably installed and coupled to one side of the handle unit (for example, see paragraph 25 describing 30 being selectively attachable to 12), a ligation unit (100) provided at one side of the shaft unit (for example, see Figure 1A) and configured to ligate the clip (for example, see paragraph 27 describing 100 clamping tissue between tissue engaging surfaces 110 and 120 thereby deforming surgical fasteners 250 through tissue), and a storage unit (405) detachably installed and coupled inside the handle unit (for example, see Figure 4 and paragraph 35), wherein the clip (350) is moved to a launch position of the ligation unit (100) by pneumatic pressure in the storage unit (for example, see paragraph 35 describing 405 supplying pressurized gas to operate the driving assembly, in which the drive assembly launches the clips 350 between tissue engaging surfaces 110 and 120 for ligation thereof as described in paragraph 27), and wherein only the shaft unit (30, 330, 530) installed and coupled to one side of the handle unit (12, 212, 312, 412, 512) is replaced [replaceable] in accordance with types of clips to be launched through the ligation unit, and the handle unit (12, 212, 312, 412, 512) is used in common (for example, see paragraph 25 describing the shaft unit being selectively attachable to the handle unit, thus the user may replace only the shaft unit in accordance with types of clips to be launched while using the same handle). Roy fails to disclose an operating unit detachably installed and coupled to one side of the handle unit, wherein the shaft unit (30, 330, 530) is detachably installed and coupled to one side of the handle unit while penetrating the operating unit. 
Baril also discloses a surgical clip applier comprising a shaft unit (240) detachably installed and coupled to one side of a handle unit (100). Parihar teaches an operating unit (220) detachably installed and coupled to one side of the handle unit (for example, see paragraph 29 describing 200 being selectively coupled to 100 and Figure 1 illustrating 220 operably coupling 240 to 100), wherein the shaft unit (240) is detachably installed and coupled to one side of the handle unit (via 220) while penetrating the operating unit (220; for example, see Figure 2 illustrating the proximal end of 240 penetrating the distal end of 220). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided Roy’s clip applier with an operating unit detachably installed and coupled to one side of the handle unit such that the shaft unit is detachably installed and coupled to one side of the handle unit while penetrating the operating unit as taught by Baril. Doing so would have provided Roy’s clip applier with a well-known operable coupling for easily detaching, installing, and coupling the shaft unit to the handle unit.
Regarding claim 2, Roy as modified discloses when the clip to be launched through the ligation unit is a titanium clip, a titanium clip shaft unit is replaceably mounted on the handle unit and has a cartridge which stores the plurality of the titanium clips and is detachably installed and coupled to a space portion formed at one side 205 of the shaft unit adjacent to the ligation unit, and when the clip to be launched through the ligation unit is a polymer clip, a polymer clip shaft unit is replaceably mounted on the handle unit so that the plurality of polymer clips is provided in the shaft unit and disposed in a horizontal direction of the shaft so as to be sequentially launched (it is noted that the clip is only functionally recited in claims 1 and 2, and further these limitations are only functional in scope, thus the prior art simply needs to be capable of performing the functions recited and since Roy’s shaft unit is replaceable, Roy’s clip applier is capable of being mounted to the shaft units recited in claim 2).
Allowable Subject Matter
Claim 3 would be allowable if claim 2 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and claim 3 is rewritten to include all of the limitations of base claim 1 and intervening rewritten claim 2. Since claim 4 depends from claim 3, claim 4 would also be allowable if claims 2 and 3 are rewritten as indicated above and claim 4 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062. The examiner can normally be reached M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        October 28, 2022